

113 S3001 IS: Wounded Warriors Federal Leave Act of 2014
U.S. Senate
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 3001IN THE SENATE OF THE UNITED STATESDecember 11, 2014Mr. Tester (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to provide leave to any new Federal employee who is a veteran
			 with a service-connected disability rated at 30 percent or more for
			 purposes of undergoing medical treatment for such disability, and for
			 other purposes.1.Short titleThis Act may be cited as the Wounded Warriors Federal Leave Act of 2014.2.Additional leave for Federal employees who are disabled veterans(a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the
			 following:6329.Disabled veteran leave(a)DefinitionsIn this section—(1)the term employee—(A)has the meaning given such term in section 2105; and(B)includes an officer or employee of the United
			 States Postal Service or of the Postal Regulatory Commission;(2)the term service-connected has the meaning given such term in section 101(16) of title 38; and(3)the term veteran has the meaning given such term in section 101(2) of title 38.(b)Leave creditedDuring the 12-month period beginning on the first day of the employment of an employee who is a
			 veteran
			 with a service-connected disability rated as 30 percent or more disabling,
			 the employee is
			 entitled to leave, without loss or reduction in pay, for purposes of
			 undergoing medical treatment for such disability for which sick leave
			 could regularly be used.(c)Limitations(1)Amount of leaveThe leave credited to an employee under subsection (b) may not exceed 104 hours.(2)No carry overAny leave credited to an employee under subsection (b) that is not used during the 12-month
			 period described in such subsection may not be carried over and shall be
			 forfeited.(d)CertificationIn order to verify that leave credited to an employee under subsection (b) is used for
			 treating a service-connected disability, the employee shall submit to the
			 head of the employing agency a certification, in such form and manner as
			 the
			 Director of the Office of Personnel Management may prescribe, that the
			 employee used the leave for purposes of being furnished treatment for
			 the disability by a health care provider..(b)Technical and conforming  amendmentThe table of sections for chapter 63 of title 5, United States Code, is amended by adding after the
			 item relating to section 6328 the following:6329. Disabled veteran leave..(c)ApplicationThe amendment made by subsection (a) shall apply with respect to an employee (as that term is
			 defined in section 6329(a)(1) of title 5, United States Code, as added by
			 subsection (a)) hired on or after the date that is 1 year after the date
			 of enactment of this Act.(d)Regulations(1)In generalNot later than 1 year after the date of enactment of this Act—(A)the Postmaster General shall prescribe regulations with respect to the leave
			 provided under the amendment made by subsection (a) for employees of the
			 United States Postal Service and the Postal Regulatory Commission; and(B)the Director of the Office of
			 Personnel Management shall prescribe regulations with respect to the leave
			 provided under the amendment made by subsection (a) for all other
			 employees.(2)Briefing requirementNot later than 3 months after the date of enactment of this Act, and every 3 months thereafter
			 until the date on which the Director of the Office of Personnel Management
			 prescribes final regulations under paragraph (1)(B), the Director shall
			 brief the Committee on Homeland Security and Governmental Affairs of the
			 Senate and the Committee on Oversight and Government Reform of the House
			 of Representatives regarding the development of such regulations.